DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 8-11, 17-20 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
And updated search found Bigio et al (US 2012/0191635) addresses the new claim amendment regarding biological feasible combination, which is view as different cell in same region, as clarify to the Examiner in the interview, dated 4/13/2022.  Bigio et al teachines in 0010-0014 teach the use of machine learning (neural network) for classification of tissues with pairwise analysis (biological feasible combinations of cell types and tissue) in the region of interest. The combination teaching of Tandom et al (US 2018/0211380) in view of Bigio et al (US 2012/0191635) teaches the claim of the instant invention.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2020 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Applicant’s arguments, see Amendment, filed 4/14/2022, with respect to the rejection(s) of claims 11, 17 and 24 under 35 USC 112b have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 17-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tandom et al (US 2018/0211380) in view of Bigio et al (US 2012/0191635). 
Claim 8:
Tandon teaches a method (abstract teaches method) of classifying cells within an unlabeled image of a biological sample, the method comprising:
detecting cell centers in the unlabeled image (figures 13-14 and 0276-0279 identifies peaks and valleys in the cellular artifact, where 0277 define the intensity of the blob (cell) for an intensity topography generation to plot in 3D space to characterize cell boundary and identify regions for segmentation and body center (cell center); figure 13 and 0278 teach center of cell calculated with local maxima. 0255-0256 teaches pre-label as well as unlabeled images in the directory for human labeling or in 0256 where unlabeled images left for deep learning model (view as neural network) for training);
computing a foreground segmentation mask for the unlabeled image (0040 teaches filtering background portion of the image, this is view as foreground segmentation; 0146 further teach segmentation by means of foreground pixel to define boundaries; 0256 detail segmentation by foreground pixel computing with luminosity and threshold; figure 10 and 0266-0267 detail the luminosity approach with generated intensity map, weighting of colors and accompanying histogram to indicate clear foreground and background indicated by spikes in the graph; figure 11 and 0268 also detail another computed foreground segmentation by means of bi-model histogram with threshold identification to leave only the artifacts of interest (foreground) to distinguish cells from the background. Examiner view the foreground segmentation mask is computed in different ways such as luminosity, intensity map, threshold and histogram that are cited above. Above address unlabeled image.);
identifying individual cells in the unlabeled image by filtering the unlabeled image with the computed foreground segmentation mask (Above address unlabeled image with computed foreground segmentation mask. 0146 teaches applying foreground segmentation to identify boundaries, view by Examiner as boundaries of individual cells);
applying to the unlabeled image a trained multilayer neural network trained to detect (0006 teaches applying machine-learning classification mode includes a convolutional neural network to classify the cellular artifacts; 0217-0219 teaches classifying wide range of cell types; 0251 teaches classify cells of different levels of maturity or different stages in their life cycle; 0093 teaches where tissue are part of the biological sample fore image analysis as well, Examiner view the application of trained neural network apply to these tissue biological imaged sample for classification also. 0150 detail that trained neural network used have many layers such as input, hidden and output, which addresses the claim language “multilayer neural network”. In combination of the cited paragraph the trained neural network is able to detect and classify the different cell types and tissue regions. Above address unlabeled image.), 
wherein the application of the trained multilayer neural network generates predictive labels for each pixel within the unlabeled image (Above addressed trained multilayer neural network for unlabeled image. 0337-0342 teaches the applying of random forest classifier generated predictive labels, where random forest was listed in 0006 as one of the machine-learning classification. Further in 0344-0346 address classifier are applied to raw pixel for feature in analysis.), each predictive label indicating 
(i) a cell type corresponding to the respective pixel (0262 teaches the use of classification model to identifies group of pixel in an image because they correspond to cell, parasite, microbe, virus, or other sample feature that are classified. 0263 teach identified collection of pixels using magnitude values (monochromatic, grayscale, color such as red, green and blue), position of pixel, surround pixels to classify the type of host cell, type of pathogen and disease condition. The processing of the pixels by its magnitude values, position and it surround enable identify the cell type.), and 
(11) a region type corresponding to the respective pixel (0263 teaches consideration of position of pixel and surround pixel (position and surround define region) to classify the type of host cell, type of pathogen, a disease condition); and
assigning a cell label to each identified individual cell (figure 8 and 0259; teaches 0342 teaches random forest predicting and assigning cell-type class label from identify trends in pixel data, where cell label for cell counting (individual cell) or identify parasite presence. Paragraph 0218 teaches ability to classify a wide range of condition and cell type such as cells of host, parasites of host, viruses, blood cell, single celled or multi-cellular organism.).

Tandon teaches the subject matter above, but no the following which is taught by Bigio et al:
classify one or more biological feasible combinations of cell types and tissue regions (0010-0014 teaches the use of machine learning (neural network) for various statistical pattern recognition for diagnostic, where classifier are used for pairwise analysis between tissue for normal and lesion, where 0030 teach provide classifying tissue sample in the determined region of biomedical spectra data)
wherein the cell type and the tissue-region type indicated by the predictive label correspond to a biologically feasible combination of the one or more biologically feasible combinations (0010-0014 teaches the use of machine learning (neural network) for various statistical pattern recognition for diagnostic, where classifier are used for pairwise analysis between tissue for normal and lesion, where 0030 teach provide classifying tissue sample in the determined region of biomedical spectra data. 0014 teaches pair with biological feasible combination/discriminating of 72% and 81% between the pairing)
Tandon and Bigio et al are both in the field of image analysis, especially the use of neural network to for cell/tissue pair/region analysis for classification and/or discrimination such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the classification of Tandon with use of statistical pattern recognition on pairwise analysis between tissue in the same region by Bigio et al in order to screen and/or detect cancer at an early stage is view as significant for early treatment as disclosed by Bigio et al in 0010. 

Claim 9:
Tandon teach:
The method of claim 8, further comprising quantifying differently labeled individual cells and computing an expression score (Above teaches label individual cell. 0089 teaches data set, Examiner view as pixel values, are parameter values numerically characterize a quantitative data set with a numerical relationship (expression score); 0365 detail how quantitative analysis of the cell result in expression score such as cell count information; 0379 teaches diagnose a condition by identification of cell type and quantitative information. 0090 teaches quantifying and expression of score by means of threshold to cutoff to classifying a sample feature as particular type of parasite or abnormal or normal cell condition, where the threshold is dependent on the level of confidence (expression score)).

Claim 10:
Tandon teach:
The method of claim 8, further comprising quantifying a number of lymphocytes in a tumor region or a stromal region (Above address quantifying and cell counting which further apply here for quantifying a number. 0015 teaches machine learning classification model to classify lymphocytes; 0095 address lymphocyte in regard to tumor.).

Claim 17:
Tandon teaches A non-transitory computer-readable storage medium (0038 teaches non-transitory computer-readable media) encoded with instructions executable by one or more processors (0038 teaches processor and system) of a computing system to cause the computing system to perform one or more operations comprising:
detecting cell centers in the unlabeled image (figures 13-14 and 0276-0279 identifies peaks and valleys in the cellular artifact, where 0277 define the intensity of the blob (cell) for an intensity topography generation to plot in 3D space to characterize cell boundary and identify regions for segmentation and body center (cell center); figure 13 and 0278 teach center of cell calculated with local maxima. 0255-0256 teaches pre-label as well as unlabeled images in the directory for human labeling or in 0256 where unlabeled images left for deep learning model (view as neural network) for training);
computing a foreground segmentation mask for the unlabeled image (0040 teaches filtering background portion of the image, this is view as foreground segmentation; 0146 further teach segmentation by means of foreground pixel to define boundaries; 0256 detail segmentation by foreground pixel computing with luminosity and threshold; figure 10 and 0266-0267 detail the luminosity approach with generated intensity map, weighting of colors and accompanying histogram to indicate clear foreground and background indicated by spikes in the graph; figure 11 and 0268 also detail another computed foreground segmentation by means of bi-model histogram with threshold identification to leave only the artifacts of interest (foreground) to distinguish cells from the background. Examiner view the foreground segmentation mask is computed in different ways such as luminosity, intensity map, threshold and histogram that are cited above. Above address unlabeled image.);
identifying individual cells in the unlabeled image by filtering the unlabeled image with the computed foreground segmentation mask (Above address unlabeled image with computed foreground segmentation mask. 0146 teaches applying foreground segmentation to identify boundaries, view by Examiner as boundaries of individual cells);
applying to the unlabeled image a trained multilayer neural network trained to detect and classify different cell types and tissue regions (0006 teaches applying machine-learning classification mode includes a convolutional neural network to classify the cellular artifacts; 0217-0219 teaches classifying wide range of cell types; 0251 teaches classify cells of different levels of maturity or different stages in their life cycle; 0093 teaches where tissue are part of the biological sample fore image analysis as well, Examiner view the application of trained neural network apply to these tissue biological imaged sample for classification also. 0150 detail that trained neural network used have many layers such as input, hidden and output, which addresses the claim language “multilayer neural network”. In combination of the cited paragraph the trained neural network is able to detect and classify the different cell types and tissue regions. Above address unlabeled image.), 
wherein the application of the trained multilayer neural network generates predictive labels for each pixel within the unlabeled image (Above addressed trained multilayer neural network for unlabeled image. 0337-0342 teaches the applying of random forest classifier generated predictive labels, where random forest was listed in 0006 as one of the machine-learning classification. Further in 0344-0346 address classifier are applied to raw pixel for feature in analysis.), each predictive label indicating 
a cell type corresponding to the respective pixel (0262 teaches the use of classification model to identifies group of pixel in an image because they correspond to cell, parasite, microbe, virus, or other sample feature that are classified. 0263 teach identified collection of pixels using magnitude values (monochromatic, grayscale, color such as red, green and blue), position of pixel, surround pixels to classify the type of host cell, type of pathogen and disease condition. The processing of the pixels by its magnitude values, position and it surround enable identify the cell type), and 
a region type corresponding to the respective pixel (0263 teaches consideration of position of pixel and surround pixel (position and surround define region) to classify the type of host cell, type of pathogen, a disease condition); and
assigning a cell label to each identified individual cell (figure 8 and 0259; teaches 0342 teaches random forest predicting and assigning cell-type class label from identify trends in pixel data, where cell label for cell counting (individual cell) or identify parasite presence. Paragraph 0218 teaches ability to classify a wide range of condition and cell type such as cells of host, parasites of host, viruses, blood cell, single celled or multi-cellular organism).



Tandon teaches the subject matter above, but no the following which is taught by Bigio et al:
classify one or more biological feasible combinations of cell types and tissue regions (0010-0014 teaches the use of machine learning (neural network) for various statistical pattern recognition for diagnostic, where classifier are used for pairwise analysis between tissue for normal and lesion, where 0030 teach provide classifying tissue sample in the determined region of biomedical spectra data)
wherein the cell type and the tissue-region type indicated by the predictive label correspond to a biologically feasible combination of the one or more biologically feasible combinations (0010-0014 teaches the use of machine learning (neural network) for various statistical pattern recognition for diagnostic, where classifier are used for pairwise analysis between tissue for normal and lesion, where 0030 teach provide classifying tissue sample in the determined region of biomedical spectra data. 0014 teaches pair with biological feasible combination/discriminating of 72% and 81% between the pairing)
Tandon and Bigio et al are both in the field of image analysis, especially the use of neural network to for cell/tissue pair/region analysis for classification and/or discrimination such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the classification of Tandon with use of statistical pattern recognition on pairwise analysis between tissue in the same region by Bigio et al in order to screen and/or detect cancer at an early stage is view as significant for early treatment as disclosed by Bigio et al in 0010. 




Claim 18:
Tandon teach:
The non-transitory computer-readable storage medium of claim 17, wherein the one or more operations further comprise quantifying differently labeled individual cells and computing an expression score (Above teaches label individual cell. 0089 teaches data set, Examiner view as pixel values, are parameter values numerically characterize a quantitative data set with a numerical relationship (expression score); 0365 detail how quantitative analysis of the cell result in expression score such as cell count information; 0379 teaches diagnose a condition by identification of cell type and quantitative information. 0090 teaches quantifying and expression of score by means of threshold to cutoff to classifying a sample feature as particular type of parasite or abnormal or normal cell condition, where the threshold is dependent on the level of confidence (expression score)).

Claim 19:
Tandon teach:
The non-transitory computer-readable storage medium of claim 17, wherein the one or more operations further comprise quantifying a number of lymphocytes in a tumor region or a stromal region (Above address quantifying and cell counting which further apply here for quantifying a number. 0015 teaches machine learning classification model to classify lymphocytes; 0095 address lymphocyte in regard to tumor).

Claim 21:
Tandon teaches (0038 teaches system) A system comprising:
one or more processors (0038 teaches system with processors); and
a non-transitory computer-readable memory (0038 teaches non-transitory computer-readable medium) storing instructions which, when executed by the one or more processors (0038 teaches processors), cause the one or more processors to perform one or more operations comprising:
detecting cell centers in the unlabeled image (figures 13-14 and 0276-0279 identifies peaks and valleys in the cellular artifact, where 0277 define the intensity of the blob (cell) for an intensity topography generation to plot in 3D space to characterize cell boundary and identify regions for segmentation and body center (cell center); figure 13 and 0278 teach center of cell calculated with local maxima. 0255-0256 teaches pre-label as well as unlabeled images in the directory for human labeling or in 0256 where unlabeled images left for deep learning model (view as neural network) for training);
computing a foreground segmentation mask for the unlabeled image (0040 teaches filtering background portion of the image, this is view as foreground segmentation; 0146 further teach segmentation by means of foreground pixel to define boundaries; 0256 detail segmentation by foreground pixel computing with luminosity and threshold; figure 10 and 0266-0267 detail the luminosity approach with generated intensity map, weighting of colors and accompanying histogram to indicate clear foreground and background indicated by spikes in the graph; figure 11 and 0268 also detail another computed foreground segmentation by means of bi-model histogram with threshold identification to leave only the artifacts of interest (foreground) to distinguish cells from the background. Examiner view the foreground segmentation mask is computed in different ways such as luminosity, intensity map, threshold and histogram that are cited above. Above address unlabeled image);
identifying individual cells in the unlabeled image by filtering the unlabeled image with the computed foreground segmentation mask (Above address unlabeled image with computed foreground segmentation mask. 0146 teaches applying foreground segmentation to identify boundaries, view by Examiner as boundaries of individual cells);
applying to the unlabeled image a trained multilayer neural network trained to detect and classify different cell types and tissue regions (0006 teaches applying machine-learning classification mode includes a convolutional neural network to classify the cellular artifacts; 0217-0219 teaches classifying wide range of cell types; 0251 teaches classify cells of different levels of maturity or different stages in their life cycle; 0093 teaches where tissue are part of the biological sample fore image analysis as well, Examiner view the application of trained neural network apply to these tissue biological imaged sample for classification also. 0150 detail that trained neural network used have many layers such as input, hidden and output, which addresses the claim language “multilayer neural network”. In combination of the cited paragraph the trained neural network is able to detect and classify the different cell types and tissue regions. Above address unlabeled image), 
wherein the application of the trained multilayer neural network generates predictive labels for each pixel within the unlabeled image (Above addressed trained multilayer neural network for unlabeled image. 0337-0342 teaches the applying of random forest classifier generated predictive labels, where random forest was listed in 0006 as one of the machine-learning classification. Further in 0344-0346 address classifier are applied to raw pixel for feature in analysis), each predictive label indicating 
(i) a cell type corresponding to the respective pixel (0262 teaches the use of classification model to identifies group of pixel in an image because they correspond to cell, parasite, microbe, virus, or other sample feature that are classified. 0263 teach identified collection of pixels using magnitude values (monochromatic, grayscale, color such as red, green and blue), position of pixel, surround pixels to classify the type of host cell, type of pathogen and disease condition. The processing of the pixels by its magnitude values, position and it surround enable identify the cell type), and 
(ii) a region type corresponding to the respective pixel (0263 teaches consideration of position of pixel and surround pixel (position and surround define region) to classify the type of host cell, type of pathogen, a disease condition); and
assigning a cell label to each identified individual cell (figure 8 and 0259; teaches 0342 teaches random forest predicting and assigning cell-type class label from identify trends in pixel data, where cell label for cell counting (individual cell) or identify parasite presence. Paragraph 0218 teaches ability to classify a wide range of condition and cell type such as cells of host, parasites of host, viruses, blood cell, single celled or multi-cellular organism).

Tandon teaches the subject matter above, but no the following which is taught by Bigio et al:
classify one or more biological feasible combinations of cell types and tissue regions (0010-0014 teaches the use of machine learning (neural network) for various statistical pattern recognition for diagnostic, where classifier are used for pairwise analysis between tissue for normal and lesion, where 0030 teach provide classifying tissue sample in the determined region of biomedical spectra data)
wherein the cell type and the tissue-region type indicated by the predictive label correspond to a biologically feasible combination of the one or more biologically feasible combinations (0010-0014 teaches the use of machine learning (neural network) for various statistical pattern recognition for diagnostic, where classifier are used for pairwise analysis between tissue for normal and lesion, where 0030 teach provide classifying tissue sample in the determined region of biomedical spectra data. 0014 teaches pair with biological feasible combination/discriminating of 72% and 81% between the pairing)
Tandon and Bigio et al are both in the field of image analysis, especially the use of neural network to for cell/tissue pair/region analysis for classification and/or discrimination such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the classification of Tandon with use of statistical pattern recognition on pairwise analysis between tissue in the same region by Bigio et al in order to screen and/or detect cancer at an early stage is view as significant for early treatment as disclosed by Bigio et al in 0010. 

Claim 22:
The system of claim 21, wherein the one or more operations further comprise quantifying differently labeled individual cells and computing an expression score (Above teaches label individual cell. 0089 teaches data set, Examiner view as pixel values, are parameter values numerically characterize a quantitative data set with a numerical relationship (expression score); 0365 detail how quantitative analysis of the cell result in expression score such as cell count information; 0379 teaches diagnose a condition by identification of cell type and quantitative information. 0090 teaches quantifying and expression of score by means of threshold to cutoff to classifying a sample feature as particular type of parasite or abnormal or normal cell condition, where the threshold is dependent on the level of confidence (expression score)).

Claim 23:
The system of claim 21, wherein the one or more operations further comprise quantifying a number of lymphocytes in a tumor region or a stromal region (Above address quantifying and cell counting which further apply here for quantifying a number. 0015 teaches machine learning classification model to classify lymphocytes; 0095 address lymphocyte in regard to tumor).

Claims 11, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tandom et al (US 2018/0211380) and Bigio et al (US 2012/0191635) in view of Kumar (US 10,304,188).
Claim 11:
Tandom et al and Bigio et al teaches the following subject matter:
The method of claim 8, wherein the assignment of a cell label to each identified individual cell (Tandom - Above addresses cell label and identified individual cell (cell counting) and use of random forest for predicting and 0263 teach collection of pixels to identify and provide classifying on each cellular type feature), but not the following which is taught by Kumar: 
(i) quantifying a number of pixels bearing each label within the identified individual cell (Tandom - claim 15 teaches identify cell by calculating RGB value and respective brightness value of cell as well as recorded counts (quantifying) of pixel with in the boundary); and (ii) assigning as the cell label the label having a greatest quantity (Tandom - claim 15 teach cell label for red blood cell based on red value greater than image-specific read-threshold value and the cell characteristics, Examiner view the use of greatest of red value above the threshold to assign the cell as red cell label).
Tandom et al and Bigio et al and Kumar are both in the field of image analysis especially regarding cell labeling by mean of pixel characteristic, such as color and intensity of the pixel, in order to label the cell properly such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the random forest classifier of Tandom and Bigio et al for its predictive nature and raw pixel consideration for classification and analysis (0345- Tandom) with further pixel amount (quantifying by count or sum) as part of the pixel consideration to further distinguish the characteristic use to determine precious classification as disclose by Kumar in column 14 lines 15-30. 

Claim 20:
Tandom et al and Bigio et al teaches the following subject matter:
The non-transitory computer-readable storage medium of claim 17, wherein the assignment of a cell label to each identified individual cell (Tandom - Above addresses cell label and identified individual cell (cell counting) and use of random forest for predicting and 0263 teach collection of pixels to identify and provide classifying on each cellular type feature), but not the following which is taught by Kumar: 
(i) quantifying a number of pixels bearing each label within the identified individual cell (Tandom  - claim 15 teaches identify cell by calculating RGB value and respective brightness value of cell as well as recorded counts (quantifying) of pixel with in the boundary); and (ii) assigning as the cell label the label having a greatest quantity (Tandom  - claim 15 teach cell label for red blood cell based on red value greater than image-specific read-threshold value and the cell characteristics, Examiner view the use of greatest of red value above the threshold to assign the cell as red cell label).
Tandom et al and Bigio et al and Kumar are both in the field of image analysis especially regarding cell labeling by mean of pixel characteristic, such as color and intensity of the pixel, in order to label the cell properly such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the random forest classifier of Tandom and Bigio et al for its predictive nature and raw pixel consideration for classification and analysis (0345- Tandom) with further pixel amount (quantifying by count or sum) as part of the pixel consideration to further distinguish the characteristic use to determine precious classification as disclose by Kumar in column 14 lines 15-30. 



Claim 24:
Tandom et al and Bigio et al teaches the following subject matter:
The system of claim 21, wherein the assignment of a cell label to each identified individual cell (Tandom  - Above addresses cell label and identified individual cell (cell counting) and use of random forest for predicting and 0263 teach collection of pixels to identify and provide classifying on each cellular type feature), but not the following which is taught by Kumar: 
(i) quantifying a number of pixels bearing each label within the identified individual cell (Tandom  - claim 15 teaches identify cell by calculating RGB value and respective brightness value of cell as well as recorded counts (quantifying) of pixel with in the boundary); and (ii) assigning as the cell label the label having a greatest quantity (Tandom  - claim 15 teach cell label for red blood cell based on red value greater than image-specific read-threshold value and the cell characteristics, Examiner view the use of greatest of red value above the threshold to assign the cell as red cell label).
Tandom et al and Bigio et al and Kumar are both in the field of image analysis especially regarding cell labeling by mean of pixel characteristic, such as color and intensity of the pixel, in order to label the cell properly such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the random forest classifier of Tandom and Bigio et al for its predictive nature and raw pixel consideration for classification and analysis (0345- Tandom) with further pixel amount (quantifying by count or sum) as part of the pixel consideration to further distinguish the characteristic use to determine precious classification as disclose by Kumar in column 14 lines 15-30. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Madabhushi et al (US 2018/0129911) teach HISTOMORPHOMETRIC CLASSIFIER TO PREDICT CARDIAC FAILURE FROM WHOLE-SLIDE HEMATOXYLIN AND EOSIN STAINED IMAGES
Boucheron (US 2010/0111396) teaches OBJECT AND SPATIAL LEVEL QUANTITATIVE IMAGE ANALYSIS
Sarkar et al (US 2017/0337695) teaches FOREGROUND SEGMENTATION AND NUCLEUS RANKING FOR SCORING DUAL ISH IMAGES

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656